 1

 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
 7                              DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                  Case No. 3:18-cr-00011-HDM-WGC
 9
                               Plaintiff,
10        v.                                    ORDER
11   RYAN KING,
12                             Defendant.
13
          On August 2, 2019, the defendant filed a motion to vacate his
14
     plea agreement due to new Supreme Court authority. (ECF No. 41).
15
     On August 15, 2019, the court appointed the Office of the Federal
16
     Public Defender for the District of Nevada to represent defendant
17
     for the limited purpose of determining whether there is a basis
18
     for the defendant to seek relief under Rehaif v. United States, -
19
     U.S. -, 139 S. Ct. 2191 (June 21, 2019).
20
          On   January   21,   2020,   appointed        counsel    filed   a    notice
21
     indicating that the defendant does not wish to pursue a claim for
22
     relief pursuant to Rehaif. (ECF No. 46).
23
          Based   upon   counsel’s     representation,       the    FPD    is   hereby
24
     WITHDRAWN as counsel for the defendant. Because the defendant no
25
     longer seeks relief pursuant to Rehaif, the defendant’s motion for
26
     relief is deemed withdrawn to the extent it may be construed as
27
     seeking relief under Rehaif.
28


                                            1
 1        Because the motion cites additional cases, it is unclear if

 2   the defendant would like to withdraw his entire motion or if he

 3   would like to proceed on his additional claims. If the court were

 4   to construe the motion as arising under § 2255, the defendant would

 5   likely be precluded from filing second or successive § 2255 motions

 6   related to the instant judgment of conviction in the future. 28

 7   U.S.C. § 2255(h). The court will therefore deem the entire motion

 8   withdrawn unless, within thirty days of the date of this order,

 9   the defendant advises that he would like the court to construe his

10   motion under § 2255 and address all non-Rehaif claims contained

11   therein.

12        FPD counsel shall send defendant a copy of this order at his

13   last known address.

14        IT IS SO ORDERED.

15        DATED: This 31st day of March, 2020.
16

17                                 ____________________________
                                   UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26

27

28


                                      2
